ORMOND, J.
The counsel for the defendant in error insists, that the proper meaning of the promise to pay “for the benefit of Alfred Turner,” is, that it was to be paid on his account. Such may have been the intention of the parties, but that is not the natural import of the language employed; and having that *823•only for our guide, we must understand it to be a promise for his use. But this does not alter the legal effect of the instrument; it is in law merely a promise to pay James W. Camp; and if was, therefore, not necessary to notice the beneficiary in thp declaration. This disposes of the special non est factum, which is pleaded upon the supposition that the legal effect of the instrument, as described in the declaration, is different from that on which the suit is founded.
The fact that the beneficiary is a minor, and the obligor, his father, cannot be pleaded to defeat this action. If the money in fact belongs to the minor, the plaintiff will hold it in trust for him. Whether the father, as the natural guardian, may not be entitled to it, when collected, is a question which cannot be raised in this collateral manner, or pleaded in bar of this action, as he is estop-ped by his own deed from denying the right of the plaintiff to recover.
The irregular action of the court in permitting the jury to deliberate upon the case after they had given a verdict, and judgment had been rendered thereon, cannot be reviewed in this court, as there was no action upon the second verdict, and the judgment previously rendered was not disturbed. The plaintiff in error cannot complain of it, as he was not in any manner prejudiced by it.
We are unable to perceive any error in the judgment, and it is, therefore, affirmed.